                                                                                                                                                            Case 20-10691                                 Doc 107-3                             Filed 09/08/20                           Page 1 of 3
DRAFT                                                                                                                                                                                                                                                                                                                                                                                                                                                    Subject to Revision
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Exhibit A
                                                                                                                                                                                                                                  Zachair, Ltd.
                                                                                                                                                                                                                           24-Month Cash Flow Forecast




                                                           September 2020 October 2020      November 2020 December 2020    January 2021    February 2021    March 2021      April 2021     May 2021        June 2021            July 2021        August 2021      September 2021 October 2021      November 2021 December 2021      January 2022     February 2022    March 2022      April 2022         May 2022       June 2022       July 2022      August 2022      24-month
                                                                Month 1       Month 2          Month 3       Month 4         Month 5          Month 6         Month 7        Month 8        Month 9         Month 10             Month 11          Month 12          Month 13       Month 14          Month 15       Month 16         Month 17         Month 18        Month 19        Month 20          Month 21        Month 22       Month 23         Month 24         Total

 I.    Receipts
       a) Airport Operations
              Rental Income                                     10,790.00     10,790.00         10,790.00     10,790.00       10,585.00        10,585.00      10,585.00       10,585.00     10,585.00        10,585.00            10,585.00         10,585.00         10,585.00      10,585.00         10,585.00      10,585.00        10,585.00         10,585.00      10,585.00       10,585.00         10,585.00       10,585.00      10,585.00        10,585.00     254,860.00

       b) Other                                                     600.00        600.00           600.00        600.00          600.00           600.00          600.00         600.00         600.00          600.00               600.00            600.00            600.00         600.00            600.00         600.00           600.00           600.00          600.00          600.00            600.00          600.00         600.00           600.00      14,400.00

          Total receipts                                        11,390.00     11,390.00         11,390.00     11,390.00       11,185.00        11,185.00      11,185.00       11,185.00     11,185.00        11,185.00            11,185.00         11,185.00         11,185.00      11,185.00         11,185.00      11,185.00        11,185.00         11,185.00      11,185.00       11,185.00         11,185.00       11,185.00      11,185.00        11,185.00     269,260.00

 II.   Disbursements
       a) Airport Costs
              Computer Maintenance Agreement                           -             -             222.00           -               -                -            222.00            -              -               -                 222.00               -                 -              -              222.00            -                -                 -           222.00             -                 -               -            222.00             -         1,332.00
              Comcast/Internet                                      690.00        690.00           690.00        690.00          690.00           690.00          690.00         690.00         690.00          690.00               690.00            690.00            690.00         690.00            690.00         690.00           690.00            690.00         690.00          690.00            690.00          690.00          690.00          690.00      16,560.00
              WSSC Water                                            100.00        100.00           100.00        100.00          100.00           100.00          100.00         100.00         100.00          100.00               100.00            100.00            100.00         100.00            100.00         100.00           100.00            100.00         100.00          100.00            100.00          100.00          100.00          100.00       2,400.00
              PEPCO                                                 610.00        610.00           610.00        610.00          610.00           610.00          610.00         610.00         610.00          610.00               610.00            610.00            610.00         610.00            610.00         610.00           610.00            610.00         610.00          610.00            610.00          610.00          610.00          610.00      14,640.00
              Verizon FIOS                                          120.00        120.00           120.00        120.00          120.00           120.00          120.00         120.00         120.00          120.00               120.00            120.00            120.00         120.00            120.00         120.00           120.00            120.00         120.00          120.00            120.00          120.00          120.00          120.00       2,880.00
              Heating/Diesel Fuel                                   400.00        500.00              -          500.00             -                -               -           500.00            -               -                    -                 -              500.00            -                 -              -                -                 -              -            500.00               -               -               -               -         2,900.00
              Airport License                                        10.00           -                -             -               -                -               -              -              -               -                    -                 -               10.00            -                 -              -                -                 -              -               -                 -               -               -               -            20.00
              Discharge Permit                                      120.00           -                -             -               -                -               -              -              -               -                    -                 -              120.00            -                 -              -                -                 -              -               -                 -               -               -               -           240.00
              Maintenance/Repairs                                 1,000.00      1,000.00         1,000.00      1,000.00        1,000.00         1,000.00        1,000.00       1,000.00       1,500.00        1,500.00             1,500.00          1,500.00          1,000.00       1,000.00          1,000.00       1,000.00         1,000.00          1,000.00       1,000.00        1,000.00          1,500.00        1,500.00        1,500.00        1,500.00      28,000.00
              Pest Control                                             -             -                -          175.00             -                -               -           175.00            -               -                    -              175.00               -              -                 -              -                -                 -              -            175.00               -               -               -            175.00         875.00
              Trash removal                                         110.00        110.00           110.00        110.00          110.00           110.00          110.00         110.00         110.00          110.00               110.00            110.00            110.00         110.00            110.00         110.00           110.00            110.00         110.00          110.00            110.00          110.00          110.00          110.00       2,640.00
              Fetter Aviation Management Fee                      5,064.73      5,064.73         5,064.73      5,064.73        5,064.73         5,064.73        5,064.73       5,064.73       5,064.73        5,064.73             5,064.73          5,064.73          5,064.73       5,064.73          5,064.73       5,064.73         5,064.73          5,064.73       5,064.73        5,064.73          5,064.73        5,064.73        5,064.73        5,064.73     121,553.52

          Total Airport Costs                                     8,224.73      8,194.73         7,916.73      8,369.73        7,694.73         7,694.73        7,916.73       8,369.73       8,194.73        8,194.73             8,416.73          8,369.73          8,324.73       7,694.73          7,916.73       7,694.73         7,694.73          7,694.73       7,916.73        8,369.73          8,194.73        8,194.73        8,416.73        8,369.73     194,040.52


       b) Site Management/Mining
              MDE Permits                                              -                -             -          150.00             -                -         1,000.00             -              -               -                    -                     -             -                  -                 -       150.00                  -                -      1,000.00                 -                 -               -              -                -     2,300.00
              Mining Bond (Annual)                                     -                -             -             -               -                -        15,000.00             -              -               -                    -                     -             -                  -                 -          -                    -                -     15,000.00                 -                 -               -              -                -    30,000.00
              Hall Road Bond (Annual)                             2,400.00              -             -             -               -                -              -               -              -               -                    -                     -        2,400.00                -                 -          -                    -                -           -                   -                 -               -              -                -     4,800.00
              Hall Road Permit (Annual)                             250.00              -             -             -               -                -              -               -              -               -                    -                     -          250.00                -                 -          -                    -                -           -                   -                 -               -              -                -       500.00
              Site/Environmental Maintenance                           -                -        3,600.00      3,600.00        3,600.00         3,600.00       3,600.00        3,600.00       3,600.00        3,600.00             3,600.00                   -             -                  -                 -          -                    -                -           -                   -                 -               -              -                -    32,400.00
              Other                                                    -                -             -             -               -                -              -               -              -               -                    -                     -             -                  -                 -          -                    -                -           -                   -                 -               -              -                -          -

          Total Site Management/Mining Costs                      2,650.00              -        3,600.00      3,750.00        3,600.00         3,600.00      19,600.00        3,600.00       3,600.00        3,600.00             3,600.00                   -        2,650.00                -                 -       150.00                  -                -     16,000.00                 -                 -               -              -                -    70,000.00


       c) Development/Sale Costs
              Project Development/Concept Plan                            -     5,000.00         5,000.00              -               -                -               -              -              -                -                    -                 -                 -              -                 -              -                -                -               -               -                 -               -              -                -    10,000.00
              Earthwork Grading Analysis/Utility Layout/Geotech Report -                -       10,000.00              -               -                -               -              -              -                -                    -                 -                 -              -                 -              -                -                -               -               -                 -               -              -                -    10,000.00
              Land Use/Zoning Counsel                                     -     5,000.00                 -    20,000.00                -                -               -     15,000.00               -                -          10,000.00                   -                 -              -                 -              -                -                -               -               -                 -               -              -                -    50,000.00
              GeoTech Consultant                                          -             -       50,000.00              -               -                -               -              -              -                -                    -                 -                 -              -                 -              -                -                -               -               -                 -               -              -                -    50,000.00
              Engineer                                                    -   10,500.00         25,000.00     25,000.00       25,000.00                 -               -              -              -                -                    -                 -                 -              -                 -              -                -                -               -               -                 -               -              -                -    85,500.00
              Environmental Consultant                                    -   10,000.00                  -             -               -                -               -              -              -                -                    -                 -                 -              -                 -              -                -                -               -               -                 -               -              -                -    10,000.00
              Development Consultant                                      -     5,000.00         5,000.00      5,000.00                -                -               -              -              -                -                    -                 -                 -              -                 -              -                -                -               -               -                 -               -              -                -    15,000.00


          Total Development/Sale Costs                                    -   35,500.00         95,000.00     50,000.00       25,000.00                 -               -     15,000.00               -                -          10,000.00                   -                 -              -                 -              -                -                -               -               -                 -               -              -                -   230,500.00




                                                                                                                                                                                                                                                                                                                                                                                                      Prepared by SC&H Group, Inc. on 9/6/2020 at 5:53 PM
                                                                                                                                                   Case 20-10691                                Doc 107-3                           Filed 09/08/20                           Page 2 of 3
DRAFT                                                                                                                                                                                                                                                                                                                                                                                                                                Subject to Revision
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Exhibit A
                                                                                                                                                                                                                        Zachair, Ltd.
                                                                                                                                                                                                                 24-Month Cash Flow Forecast




                                                     September 2020 October 2020    November 2020 December 2020    January 2021   February 2021    March 2021      April 2021    May 2021        June 2021            July 2021      August 2021      September 2021 October 2021    November 2021 December 2021      January 2022   February 2022    March 2022      April 2022      May 2022       June 2022       July 2022     August 2022      24-month
                                                         Month 1       Month 2         Month 3       Month 4         Month 5         Month 6         Month 7        Month 8       Month 9         Month 10             Month 11        Month 12          Month 13       Month 14        Month 15       Month 16         Month 17       Month 18        Month 19        Month 20       Month 21        Month 22       Month 23        Month 24         Total



    d) General and Administrative Expenses

        Company Vehicle                                         -             -               -             -               -          1,000.00       1,000.00        1,000.00      1,000.00        1,000.00             1,000.00        1,000.00          1,000.00       1,000.00        1,000.00       1,000.00         1,000.00        1,000.00       1,000.00        1,000.00       1,000.00        1,000.00        1,000.00       1,000.00      19,000.00
        Company Vehicle Insurance                            250.00        250.00          250.00        250.00          250.00          250.00         250.00          250.00        250.00          250.00               250.00          250.00            250.00         250.00          250.00         250.00           250.00          250.00         250.00          250.00         250.00          250.00          250.00         250.00       6,000.00
        Business Insurance                                      -             -               -             -               -               -        15,446.00             -             -               -                    -               -                 -              -               -              -                -               -        15,446.00             -              -               -               -              -        30,892.00
        State of MD - filing fee (Zachair, Ltd.)                -             -               -             -               -               -              -            300.00           -               -                    -               -                 -              -               -              -                -               -              -            300.00            -               -               -              -           600.00
        Verizon Wireless                                     429.61        429.61          429.61        429.61          429.61          429.61         429.61          429.61        429.61          429.61               429.61          429.61            429.61         429.61          429.61         600.00           600.00          600.00         600.00          600.00         600.00          600.00          600.00         600.00      11,844.15
        Real Estate Taxes                                       -       27,919.74             -             -               -               -              -               -             -               -                    -               -           73,155.74            -               -              -                -               -              -               -              -               -               -              -       101,075.48
        Tax Accountant                                       200.00        200.00          200.00        200.00          200.00          200.00         200.00          200.00        200.00          200.00               200.00          200.00            200.00         200.00          200.00         200.00           200.00          200.00         200.00          200.00         200.00          200.00          200.00         200.00       4,800.00
        Bookkeeping/MORs                                     400.00        400.00          400.00        400.00          400.00          400.00         400.00          400.00        400.00          400.00               400.00          400.00            400.00         400.00          400.00         400.00           400.00          400.00         400.00          400.00         400.00          400.00          400.00         400.00       9,600.00
        Other                                              1,000.00      1,000.00        1,000.00      1,000.00        1,000.00        1,000.00       1,000.00        1,000.00      1,000.00        1,000.00             1,000.00        1,000.00          1,000.00       1,000.00        1,000.00       1,000.00         1,000.00        1,000.00       1,000.00        1,000.00       1,000.00        1,000.00        1,000.00       1,000.00      24,000.00

    Total General and Administrative Expenses              2,279.61     30,199.35        2,279.61      2,279.61        2,279.61        3,279.61      18,725.61        3,579.61      3,279.61        3,279.61             3,279.61        3,279.61         76,435.35       3,279.61        3,279.61       3,450.00         3,450.00        3,450.00      18,896.00        3,750.00       3,450.00        3,450.00        3,450.00       3,450.00     207,811.63

    e) Secured Lender - Sandy Spring Bank

        Interest                                         11,935.33      11,935.33       11,935.33     11,935.33       11,935.33       11,935.33      11,935.33       11,935.33    11,935.33        11,935.33            11,935.33       11,935.33         11,935.33      11,935.33       11,935.33      11,935.33        11,935.33       11,935.33      11,935.33       11,935.33      11,935.33       11,935.33      11,935.33       11,935.33     286,447.92


    Total Secured Lender - Sandy Spring Bank Costs       11,935.33      11,935.33       11,935.33     11,935.33       11,935.33       11,935.33      11,935.33       11,935.33    11,935.33        11,935.33            11,935.33       11,935.33         11,935.33      11,935.33       11,935.33      11,935.33        11,935.33       11,935.33      11,935.33       11,935.33      11,935.33       11,935.33      11,935.33       11,935.33     286,447.92


    f) Non-Operating/Restructuring
          Professional Fees                                        -          -                  -             -            -                  -               -           -                -                -                -                   -                 -          -                   -              -            -                  -               -           -                  -               -           -                  -          -
          Litigation Professionals                                 -    70,000.00                -             -            -                  -               -           -                -                -                -                   -                 -          -                   -              -            -                  -               -           -                  -               -           -                  -    70,000.00
          US Trustee Fees                                          -     1,950.00                -             -       4,875.00                -               -      4,875.00              -                -           1,950.00                 -                 -     1,625.00                 -              -       1,950.00                -               -      1,625.00                -               -      1,625.00                -    20,475.00
                                                                   -    71,950.00                -             -       4,875.00                -               -      4,875.00              -                -           1,950.00                 -                 -     1,625.00                 -              -       1,950.00                -               -      1,625.00                -               -      1,625.00                -    90,475.00




                                                                                                                                                                                                                                                                                                                                                                                   Prepared by SC&H Group, Inc. on 9/6/2020 at 5:53 PM
                                                                                                                                                                      Case 20-10691                                    Doc 107-3                             Filed 09/08/20                            Page 3 of 3
DRAFT                                                                                                                                                                                                                                                                                                                                                                                                                                                            Subject to Revision
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Exhibit A
                                                                                                                                                                                                                                                Zachair, Ltd.
                                                                                                                                                                                                                                         24-Month Cash Flow Forecast




                                                            September 2020 October 2020        November 2020 December 2020         January 2021     February 2021      March 2021         April 2021       May 2021          June 2021         July 2021       August 2021      September 2021 October 2021     November 2021 December 2021    January 2022    February 2022    March 2022      April 2022      May 2022       June 2022       July 2022       August 2022      24-month
                                                                Month 1           Month 2          Month 3           Month 4          Month 5           Month 6           Month 7          Month 8           Month 9          Month 10          Month 11         Month 12          Month 13       Month 14         Month 15      Month 16        Month 17        Month 18        Month 19        Month 20       Month 21        Month 22        Month 23         Month 24         Total

 III.   Cash Reconciliation

        Citibank Account
             Beginning Balance                                  45,990.96         32,291.29         20,000.00         20,000.00        20,000.00         20,000.00         20,000.00        20,000.00         20,000.00        20,000.00         20,000.00         20,000.00        20,000.00      20,000.00        20,000.00     20,000.00       20,000.00        20,000.00       20,000.00      20,000.00       20,000.00       20,000.00       20,000.00       20,000.00
                Operating Deposits                              11,390.00         11,390.00         11,390.00         11,390.00        11,185.00         11,185.00         11,185.00        11,185.00         11,185.00        11,185.00         11,185.00         11,185.00        11,185.00      11,185.00        11,185.00     11,185.00       11,185.00        11,185.00       11,185.00      11,185.00       11,185.00       11,185.00       11,185.00       11,185.00
                DIP Loan Deposits                                     -          134,098.12        109,341.67         64,944.67        44,199.67         15,324.67         46,992.67        36,174.67         15,824.67        15,824.67         27,996.67         12,399.67        88,160.41      13,349.67        11,946.67     12,045.06       13,845.06        11,895.06       43,563.06      14,495.06       12,395.06       12,395.06       14,242.06       12,570.06
                Transfers Out                                  (25,089.67)      (157,779.41)      (120,731.67)       (76,334.67)      (55,384.67)       (26,509.67)       (58,177.67)      (47,359.67)       (27,009.67)      (27,009.67)       (39,181.67)       (23,584.67)      (99,345.41)    (24,534.67)      (23,131.67)   (23,230.06)     (25,030.06)      (23,080.06)     (54,748.06)    (25,680.06)     (23,580.06)     (23,580.06)     (25,427.06)     (23,755.06)
           Ending Balance                                       32,291.29         20,000.00         20,000.00        20,000.00         20,000.00         20,000.00        20,000.00         20,000.00        20,000.00         20,000.00         20,000.00        20,000.00         20,000.00      20,000.00        20,000.00     20,000.00       20,000.00        20,000.00      20,000.00       20,000.00      20,000.00       20,000.00       20,000.00        20,000.00

        DIP Lender
            Beginning Balance                                          -           3,187.50        145,182.53       263,397.65        338,043.02       392,483.07        418,456.60        476,316.71       523,799.61        551,308.17       579,060.31        619,233.00        644,145.98     745,056.71       771,919.35    797,643.33      823,725.70      851,873.93      878,355.70      936,781.28     966,637.86      994,703.84     1,023,070.94    1,053,592.11
            Cash Borrowings                                            -         134,098.12        109,341.67        64,944.67         44,199.67        15,324.67         46,992.67         36,174.67        15,824.67         15,824.67        27,996.67         12,399.67         88,160.41      13,349.67        11,946.67     12,045.06       13,845.06       11,895.06       43,563.06       14,495.06      12,395.06       12,395.06        14,242.06       12,570.06     784,024.11
            Undrawn Line Fee (3.75% per year)                          -           4,677.54          4,233.80         3,864.38          3,631.12         3,460.99          3,379.82          3,199.01         3,050.63          2,964.66         2,877.94          2,752.40          2,674.54       2,359.20         2,275.25      2,194.86        2,113.36        2,025.39        1,942.64        1,760.06       1,666.76        1,579.05         1,490.40        1,395.02      61,568.83
            Monitoring Fee (1.75% of DIP Commitment)              2,187.50         2,187.50          2,187.50         2,187.50          2,187.50         2,187.50          2,187.50          2,187.50         2,187.50          2,187.50         2,187.50          2,187.50          2,187.50       2,187.50         2,187.50      2,187.50        2,187.50        2,187.50        2,187.50        2,187.50       2,187.50        2,187.50         2,187.50        2,187.50      52,500.00
            Commitment Fee (2.75% of DIP Commitment) 1/                -                -                 -                -                 -                -                 -                 -                -                 -                -                 -                 -              -                -             -               -               -               -               -              -               -                -               -              -
            Underwriting Fee (1.75% of DIP Commitment) 1/              -                -                 -                -                 -                -                 -                 -                -                 -                -                 -                 -              -                -             -               -               -               -               -              -               -                -               -              -
            Makewhole Fee 2/                                           -                -                 -                -                 -                -                 -                 -                -                 -                -                 -                 -              -                -             -               -               -               -               -              -               -                -               -              -
           Expenses                                               1,000.00         1,000.00          1,000.00         1,000.00          1,000.00         1,000.00          1,000.00          1,000.00         1,000.00          1,000.00         1,000.00          1,000.00          1,000.00       1,000.00         1,000.00      1,000.00        1,000.00        1,000.00        1,000.00        1,000.00       1,000.00        1,000.00         1,000.00        1,000.00      24,000.00
           Interest (12.00% per year)                                  -              31.88          1,452.14         2,648.82          3,421.76         4,000.38          4,300.12          4,921.72         5,445.76          5,775.31         6,110.58          6,573.41          6,888.28       7,966.27         8,314.56      8,654.94        9,002.32        9,373.82        9,732.38       10,413.96      10,816.66       11,205.49        11,601.21       12,022.44     160,674.20
               Repayments                                              -                -                 -                -                 -                -                 -                 -                -                 -                -                 -                 -              -                -             -               -               -               -               -              -               -                -               -              -
           Ending Balance                                         3,187.50       145,182.53        263,397.65       338,043.02        392,483.07       418,456.60        476,316.71        523,799.61       551,308.17        579,060.31       619,233.00        644,145.98        745,056.71     771,919.35       797,643.33    823,725.70      851,873.93      878,355.70      936,781.28      966,637.86     994,703.84     1,023,070.94    1,053,592.11    1,082,767.14    1,082,767.14

                                                             FOOTNOTES:

                                                                          1/ Pursuant to the Legalist Term Sheet, a Commitment Fee (2.75% of the DIP Commitment) and Underwriting Fee (1.75% of the DIP Commitment) shall be due and payable in cash upon the Maturity Date. For purposes of evaluating the Legalist Term Sheet,
                                                                             the Commitment Fee and Underwriting Fee total $41,250.00 and $26,250, respectively.

                                                                          2/ The Makewhole Fee is payable if the closing on the sale of the property occurs prior to 180 days (i.e. Mandatory Prepayment) after the Effective Date and includes an additional 4.75% of the amount to be repaid.




                                                                                                                                                                                                                                                                                                                                                                                                             Prepared by SC&H Group, Inc. on 9/6/2020 at 5:53 PM
